DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2018/042836.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 23-33, drawn to a method of diagnosing Non-Alcoholic Steatohepatitis (NASH) and/or the hepatic fibrosis status of a subject, wherein the method comprises: (D measuring, in a sample obtained from a subject, levels of at least three biomarkers being a pro-inflammatory cytokine, a chemokine and a glycosaminoglycan contributing to cell- adhesion and tissue modeling; (II) combining the levels of said at least three biomarkers measured in step (I) in a mathematical model; and (III) determining whether the subject is afflicted with NASH and/or determining its hepatic fibrosis status.
Group II. Claims 34-36, drawn to a kit for diagnosing NASH and/or the hepatic fibrosis status of a subject, preferably a subject afflicted with a liver disease comprising: (i) reagents for measuring, in a sample obtained from a subject, levels of at least three biomarkers being a pro-inflammatory cytokine, a chemokine and a glycosaminoglycan contributing to cell-adhesion and tissue modeling, wherein: (a) the pro-inflammatory cytokine is selected from the group consisting of TNF-α, TGF-β1, IL-1β, IL-1, IL-6, IL-8, IL-10, IL-12 and IL-18; and/or (b) the chemokine is selected from the group consisting of CXCL8, CXCL9, CXCL10, CCL2, CCL3, CCL4, CCL5, CCL11; and/or (c) the glycosaminoglycan contributing to cell-adhesion and tissue modeling is selected from the group consisting of Hyaluronic acid (HA), heparan sulfate, dermatan sulfate, chondroitin sulfate and keratan sulfate; and (ii) instructions for
(a) combining the biomarker levels in a mathematical model;
(b) obtaining a score from the mathematical model; and
(c) making the diagnosis; or
(d) comparing the biomarker levels to threshold levels of said biomarkers; and
(e) making the diagnosis of NASH on the basis of the comparison made in step (d).

Group III. Claims 37-40, drawn to a method of diagnosing Non-Alcoholic Steatohepatitis (NASH) and/or the hepatic fibrosis status of a subject, wherein the method comprises:

(I) measuring, in a sample obtained from a subject, levels of at least three biomarkers, said biomarkers being a pro-inflammatory cytokine, a chemokine and a glycosaminoglycan contributing to cell-adhesion and tissue modeling;
(II) comparing the measured levels of each one of the at least three biomarkers to a particular threshold for each of said at least three biomarkers; and
(III) determining whether the subject is afflicted with NASH and/or determining its hepatic fibrosis status on the basis of the levels of each one of the at least three biomarkers in comparison to the particular threshold for each of said at least three biomarkers, such as the measured level of a particular biomarker being above or below a particular threshold for that particular biomarker.
Group IV. Claims 41-42, drawn to a method of treating a subject diagnosed with NASH comprising: (a) diagnosing a subject for NASH, wherein the method comprises: (D measuring, in a sample obtained from a subject, levels of at least three biomarkers being a pro-inflammatory cytokine, a chemokine and a glycosaminoglycan contributing to cell- adhesion and tissue modeling; (II) combining the levels of said at least three biomarkers measured in step (I) in a mathematical model; and (III) determining whether the subject is afflicted with NASH and/or determining its hepatic fibrosis status; and (b) treating said subject for NASH.

3.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
US 2017/160289 A1 (the whole document; claims 16-31) discloses methods and kits for diagnosis of fibrosis using hyaluronic acid and the protein CXCL10 as markers. The markers are combined into a mathematical model to determine the degree of fibrosis (See claim 20). The reference is silent with respect to an inflammatory cytokine marker additionally used in the method of diagnosis. However, US 2011/014126 A1 (the whole document; paragraph [0305]; example 10; table 6) discloses monitoring treatment of hepatic fibrosis using hyaluronic acid, inflammatory cytokines and chemokines as markers. Therefore, it would have been obvious to a person skilled in the art at the time of the instant invention to modify the method of US 2017/160289 A1 and measure all three classes of markers (pro-inflammatory cytokines, chemokines and glycosaminoglycans) as taught by US 2011/014126 A1, as these markers were known to be associated with liver fibrosis and/or NASH.  US 2011/014126 A1 uses a combination of all three classes to monitor liver fibrosis and is silent with respect to combining them in a mathematical model. The skilled person seeking to solve the problem posed would evidently consider using a further marker (e.g. pro-inflammatory cytokine) in the algorithm of US 2017/160289 A1. Alternatively, the skilled person would equally consider incorporating an analogous mathematical model from US 2017/160289 A1 into US 2011/014126 A1. Either way, the skilled person would arrive at the claimed subject-matter. Thus, the method of Group I lacks a special technical feature over the prior art as the combination of references suggest a method as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Species Election 
5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of biomarkers are as follows: 
(i) the pro-inflammatory cytokine is selected from the group consisting of TNF-α, TGF-β1, IL-1β, IL-1, IL-6, IL-8, IL-10, IL-12 and IL-18; 
(ii) the chemokine is selected from the group consisting of CXCL8, CXCL9, CXCL10, CCL2, CCL3, CCL4, CCL5, CCL11; and
 (iii) the glycosaminoglycan contributing to cell-adhesion and tissue modeling is selected from the group consisting of Hyaluronic acid (HA), heparan sulfate, dermatan sulfate, chondroitin sulfate and keratan sulfate.
Applicant is required, in reply to this action, to elect a group of three biomarkers selected from a single species of pro-inflammatory cytokine, a chemokine and a glycosaminoglycan, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claims 24, 34 and 38 encompass the species. 
The following claim(s) are generic: 23, 25-33, 37, and 39-42. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646